United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mountain View, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1485
Issued: February 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2012 appellant, through her representative, filed a timely appeal from the
May 7, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
denied her injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
June 22, 2007.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This is the second appeal before the Board. In the prior appeal,2 the Board found a
conflict in medical opinion between Dr. R. Thomas Grotz, the attending orthopedic surgeon, and
Dr. Aubrey A. Swartz, the second-opinion Board-certified orthopedic surgeon. Dr. Grotz found
that appellant stretched a local nerve in the course of her employment on June 22, 2007 when she
rotated her head to the right to use the telephone. He indicated that it was probably in the context
of a muscle spasm, further tempting the nerve. Appellant had severe multiple disc protrusions,
extrusions and areas of extremely tight clearance of neural foramina. When she rotated her head,
Dr. Grotz explained, she heard a pop and felt searing pain in her neck radiating to the right
greater than the left shoulder and distally, with aching, burning and stabbing pain over the C6
distribution proximally and involving the median and ulnar nerve distributions distally.
Dr. Swartz found no evidence of substantial injury. He noted that appellant was
implicating her commute. Dr. Swartz did not believe that reaching for the telephone on June 22,
2007 triggered the constellation of symptoms, findings and problems she described. He
concluded there was no aggravation of a preexisting condition and did not believe the incident
caused her work stoppage that date.3
To resolve this conflict, OWCP referred appellant, together with the case record and a
statement of accepted facts, to Dr. Howard Sturtz, a Board-certified orthopedic surgeon who
related her history and complaints. Dr. Sturtz described his findings on physical examination
and diagnosed degenerative disc disease, cervical spine, without myelopathy. He thoroughly
reviewed appellant’s medical record. Dr. Sturtz found that it was not medically reasonable that
she would sustain any significant injury as a result of the June 22, 2007 work incident. Further,
it appeared from Dr. Grotz’ records that appellant was symptomatic from her long commute
rather than from the work episode itself.
Dr. Sturtz concluded that appellant had an underlying degenerative disc disease that was
present for many years and that increased with the natural aging process. He did not believe that
the June 22, 2007 episode caused a temporary or permanent aggravation of that underlying
condition. Dr. Sturtz explained that he based his opinion on the absence of consistent positive
objective physical findings to go along with her symptomatology. He noted that initially
appellant’s symptomatology was in the right upper extremity and more recently was in the left.
In a September 22, 2011 decision, OWCP denied appellant’s traumatic injury claim. On
May 7, 2012 an OWCP hearing representative affirmed, finding that the opinion of Dr. Sturtz
represented the special weight of the medical opinion evidence.

2

Docket No. 10-2298 (issued May 13, 2011).

3

The facts of this case as set out in the Board’s prior decision are hereby incorporated by reference.

2

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of her claim. When an employee
claims that she sustained an injury in the performance of duty, she must submit sufficient
evidence to establish that she experienced a specific event, incident or exposure occurring at the
time, place and in the manner alleged. She must also establish that such event, incident or
exposure caused an injury.5
Causal relationship is a medical issue6 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,7 must be
one of reasonable medical certainty8 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.9
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.10 When there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.11
ANALYSIS
To resolve the conflict between Dr. Grotz, the attending orthopedic surgeon, and
Dr. Swartz, the second-opinion orthopedic surgeon, OWCP properly referred appellant to
Dr. Sturtz, a Board-certified orthopedic surgeon.
Dr. Sturtz thoroughly reviewed appellant’s medical record and concluded that it was not
medically reasonable that appellant would sustain any significant injury as a result of the
June 22, 2007 work incident. He observed that she did not have consistent positive objective
4

5 U.S.C. § 8102(a).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Mary J. Briggs, 37 ECAB 578 (1986).

7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

See Morris Scanlon, 11 ECAB 384, 385 (1960).

9

See William E. Enright, 31 ECAB 426, 430 (1980).

10

5 U.S.C. § 8123(a).

11

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

3

findings to go along with her symptomatology, which changed from the right upper extremity to
the left. Dr. Sturtz noted that appellant appeared to implicate her long commute.
OWCP provided Dr. Sturtz with appellant’s case record and a statement of accepted facts
so he could base his opinion on a proper factual and medical background. Dr. Sturtz’ opinion is
unequivocal. OWCP directly answers the question to be resolved. Dr. Sturtz explained why he
believed that appellant did not sustain an injury on June 22, 2007. His reasoning appears sound
and logical. Accordingly, the Board finds that Dr. Sturtz’ opinion is entitled to special weight in
resolving whether the June 22, 2007 incident at work was sufficient to cause an injury.
As the weight of the medical opinion evidence establishes that appellant did not sustain
an injury in the performance of duty on June 22, 2007, the Board finds that she has not met her
burden of proof. The Board will affirm OWCP’s May 7, 2012 decision. Appellant’s
representative indicated that a supporting statement would be submitted to the Board. However,
nothing was received.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained an
injury in the performance of duty on June 22, 2007.

4

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 5, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

